      Case 7:19-cr-01205 Document 372 Filed on 03/09/20 in TXSD Page 1 of 3


                        IN THE UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF TEXAS
                                 MCALLEN DIVISION

UNITED STATES OF AMERICA                          §
                                                  §
vs.                                               §          CAUSE NO.
                                                  §        7:19-cr-01205-17
EMILIO DE LA GARZA                                §


                  UNOPPOSED MOTION TO WITHDRAW AS COUNSEL



TO THE HONORABLE JUDGE OF SAID COURT:

       Movant, JESUS VILLALOBOS, brings this Motion to Withdraw as Counsel and shows:

1.     I was appointed to represent Emilio De La Garza.

2.     This matter is set for Final Pre-trial on April 3, 2020 and trial on April 7, 2020.

3      I am requesting to be removed as attorney of record for Mr. De La Garza. In my

communication with him, he has made it clear to me that he demands a trial on the allegations

against him. Normally, I would have no problem in going to trial on this case, nor on any

other in which the Defendant demands his day in court. However, the communication between

me and Defendant has deteriorated to the point that he refuses to speak to me.

       Defendant stated on the record to Magistrate Judge Juan Alaniz that he does not feel that

I am providing him or his case enough attention and that he does not want me to represent him.

On my end, I have also lost confidence in my client and this breakdown in communication is

certain to lead to “ineffective assistance of counsel” allegations in the future.

       Under the circumstances, I cannot properly represent the Defendant. In fact, I have

absolutely no desire whatsoever to assist him any longer. . In an effort to facilitate Mr. De La

Garza’s request to obtain other counsel, I hereby waive any compensation for my time expended



                                             Page 1 of 3
     Case 7:19-cr-01205 Document 372 Filed on 03/09/20 in TXSD Page 2 of 3


on this case. Movant respectfully asks to be removed as attorney of record for Mr. De La Garza

and that the Court appoint other counsel for Mr. De La Garza.

4.     This withdrawal is not sought for delay, but that Defendant can obtain the effective

assistance of counsel that he is entitled to receive.

                                              PRAYER

WHEREFORE, PREMISES CONSIDERED, Movant prays that the Court will grant his motion

to withdraw on the face of this pleading without the necessity of a hearing. If the court deems a

hearing is necessary, Movant requests that it be set after March 13, 2020, as movant will be out

of the country through March 12, 2020.

                                               Respectfully submitted,

                                               VILLALOBOS & VILLALOBOS, P.C.
                                               8701 N. 23rd Street
                                               McAllen, Texas 78504
                                               Tel: (956) 682-3939
                                               Fax: (956) 682-3369
                                               Email: JesseV@jessevillaloboslaw.com




                                              By:

                                               JESUS VILLALOBOS
                                               State Bar No. 20581770

                                  CERTIFICATE OF SERVICE

             I, Jesus Villalobos, Jr., hereby certify that a true and correct copy of the above was
served on known electronic filing users listed via the automatic electronic filing notice system on
this the 9th day of March, 2020. There are no parties to the instant action that are not electronic
users.




                                               JESUS VILLALOBOS



                                             Page 2 of 3
     Case 7:19-cr-01205 Document 372 Filed on 03/09/20 in TXSD Page 3 of 3


                           CERTIFICATE OF CONFERENCE

       I, Jesus Villalobos, Jr. certify that I have conferred with AUSA Robert “Bobby” Lopez,
regarding this motion to withdraw and he is UNOPPOSED to it being granted.




                                          JESUS VILLALOBOS




                                         Page 3 of 3
